DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.

This application is in condition for allowance except for the following formal matters: 
IN THE SPECIFICATION
	Re. Title: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --METHOD FOR ASSEMBLING A MAGNETIC CORE FOR A TRANSFORMER--.

IN THE CLAIM
	Re. claim 1: The phrase “each of the individual magnetic core segments being” as recited in lines 3 and 4 appears to be --each of the plurality of magnetic core segments being--.
		The phrase “to thereby magnetize said core segment” as recited in lines 5 and 6 appears to be -- to thereby magnetize the one of the plurality magnetic core segments--.
		The phrase “placing the remaining magnetic core segments” as recited in line 8 appears to be –placing remaining magnetic core segments--.
		The phrase “a magnetic core segment already magnetized” as recited in lines 8 and 9 appears to be –the one of the plurality magnetic core segments already magnetized--.
	Re. claim 13: The phrase “further comprising the step of subjecting” as recited in line 1 appears to be –further comprising a step of subjecting--.
	Re. claim 14: The phrase “to thereby magnetize said core segment” as recited in lines 5 and 6 appears to be -- to thereby magnetize the one of the plurality magnetic core segments--.
		The phrase “placing the remaining magnetic core segments” as recited in line 8 appears to be –placing remaining magnetic core segments--.
		The phrase “a magnetic core segment already magnetized” as recited in lines 8 and 9 appears to be –the one of the plurality magnetic core segments already magnetized--.
	Cancel the non-elect claims 6-9.

Claims 1, 3-5 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration with applicant’s arguments, examiner agrees with the applicant’s counsel that the prior art of record of Ooyabu fails to disclose the claimed invention such as a process for assembling a magnetic core for a transformer, as per claim 1 and claim 14, including a process of placing a permanent magnet at one of the magnetic core segments to thereby magnetize the one of the magnetic core segments by the permanent magnet, and then forming the magnetic core by placing the remaining magnetic core segments at the permanent magnet or against the one of the magnetic core segments already magnetized by the permanent magnet. Ooyabu teaches a process for assembling a magnetic core for a transformer including a process of inserting a permanent magnet between the magnetic core segments for magnetizing. Ooyabu fails to teach to magnetize one of the magnetic core segments first, and then placing remaining magnetic core segments either at the permanent magnet or against the one of the magnetic core segments already magnetized by the permanent magnet. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729